Citation Nr: 1639002	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-31 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for low back sciatica, rated as 10 percent disabling prior to March 23, 2010, and as 20 percent disabling from March 23, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

During the course of the Veteran's appeal, the RO assigned an increased, 20 percent rating for the disability, effective March 23, 2010.  As higher ratings for the disability are available prior to and from these dates, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In June 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional development on the claims on appeal is warranted.

The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

In this case, while the Veteran was afforded VA examinations in April 2009, March 2010 and August 2011, testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are insufficient.

In addition, the Veteran testified during the Board hearing that she suffered from radiating symptoms to the lower extremities.  She also indicated that she had a left foot drop.   

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration-to include neurological impairment, is needed.  See 38°U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  See also Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased rating for low back disability, to include additional treatment records and work leave statements.  

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of the her low back disability.  All necessary tests should be conducted.

In addition to all required findings, the examiner should provide findings as to the range of motion of the lumbar spine, including flexion and extension. The examiner must include range of motion testing in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.
   
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify all neurologic manifestations of the Veteran's thoracolumbar spine disability, including her report of left foot drop.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations.  

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, if applicable.

The examiner should also comment on the Veteran's functional limitations due to her thoracolumbar spine disability, including the impact on her ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim for increased rating for low back disability should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

